DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-14 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7-8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889) and Erol et al. (US7779355).
To claim 7, Gava teach a device (121 of Fig. 3, paragraph 0039) comprising: 
a communicator (125 of Fig. 2) configured to receive at least one piece of content (paragraph 0039); 

a processor (126 of Fig. 2, paragraphs 0004-0006) configured to 
capture a screen of the device when a control signal for controlling the at least one piece of content is received (paragraph 0022),
when a captured screenshot corresponds to a template screenshot, extract a character string comprising content information from a predetermined area of the captured screenshot (paragraphs 0022-0023, predetermined area is interpreted as covering whole area for pattern matching and character recognition based on template), 
detect a text corresponding to the extracted character string by comparing the extracted character string with at least one text included in a predetermined meaning recognition model (paragraph 0022), 
detect a text corresponding to the content information (paragraph 0022), and 
recognize content displayed on the screen of the device based on the detected text (paragraphs 0022, 0048).
But, Gava do not expressly disclose said meaning recognition model selected, based on information about a current user using the device from among a plurality of predetermined meaning recognition models; verify the detected text based on voice data received from the device; wherein the plurality of predetermined meaning recognition models is generated based on information about a user capable of using the device.
	Cerra teach a mobile content search system equipped with adaptive content recognition capability (abstract), wherein at least one of a plurality of recognition models is selected based on the information relating to the content search application, wherein said information relating to 
	Erol teach a system having procedures of extracting and recognizing text from screen capture images, comparing the recognized text to audio of recorded information to determine match or verify correspondence (Figs. 2, 5, column 1 line 65 to column 2 line 37, columns 18-19 claim 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Erol into the apparatus of Gava and Cerra, in order to verify recognized text.


To claim 1, Gava, Cerra and Erol teach a method, performed by a server, of recognizing content, the method comprising: 
when a captured screenshot of a device corresponds to a template screenshot, receiving content information extracted from the captured screenshot from the device; selecting, based on information about a current user viewing at least one piece of content, a meaning recognition model from among a plurality of predetermined meaning recognition models; detecting a text corresponding to the extracted content information by comparing the received content information with at least one text included in the selected meaning recognition model generated 

To claim 8, Gava, Cerra and Erol teach a server for recognizing content (as explained in response to claim 1 above).

To claim 14, Gava, Cerra and Erol teach a non-transitory computer-readable recording medium storing a program which, when executed by a computer processor, causes the computer processor to perform operations as the method of claim 1 (as explained in response to claim 1 above).



To claims 3 and 10, Gava, Cerra and Erol teach claims 1 and 8.
Gava, Cerra and Erol teach further comprising: calculating a probability value that each of the at least one text included in the selected meaning recognition model corresponds to the extracted content information by comparing the extracted content information with the at least one text included in the selected meaning recognition model; and detecting the text based on the calculated probability value (paragraph 0086 of Cerra).



Claims 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Erol et al. (US7779355) and Lee (US2015/0095929).
To claims 5 and 12, Gava, Cerra and Erol teach claims 1 and 8.
But, Gava, Cerra and Erol do not expressly disclose wherein the recognizing of the content further comprises: changing one or more portions of the content information, which does not correspond to the detected text, based on the detected text.
Lee teach recognizing of the content further comprises: changing information of the extracted content information, which does not correspond to the detected text, based on the detected text (paragraphs 092-0093), which would have been obvious to one of ordinary skill in the art to incorporate into the method and apparatus of Gava, Cerra and Erol, in order to implement content recognition.



Claims 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Erol et al. (US7779355) and Luther (US555343).
To claims 4 and 11, Gava, Cerra and Erol teach claims 1 and 8.
But, Gava, Cerra and Erol do not expressly disclose further comprising: when no text is detected, receiving a character string comprising content information extracted from another captured screenshot.
.



Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gava et al. (US2014/0282668) in view of Cerra et al. (US2008/0221889), Erol et al. (US7779355) and Bruckner et al. (US2002/0162115).
To claims 6 and 13, Gava, Cerra and Erol teach claims 1 and 8.
Gava does teach tracking user viewing behavior using pattern matching and character recognition on an electronic device (paragraphs 0038), but Gava, Cerra and Erol do not expressly disclose further comprising: transmitting a result of recognizing the content to a viewing pattern analysis server; and receiving, from the viewing pattern analysis server, viewing pattern history information of the user generated by the viewing pattern analysis server based on the result.
	Bruckner teach having at least one interactive content service being programmed for evaluating viewership and viewing patterns (abstract, paragraph 0020), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method and server of Gava, Cerra and Erol, in order to effectuate cloud resourcing by using another server for viewing behavior tracking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 16, 2021